Citation Nr: 1242982	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for torticollis of the neck and upper back, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The record, contained in a rebuilt claims file, refers to the Veteran having served on active duty from July 1983 to October 1994 and November 1994 to October 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service connected torticollis of the neck and upper back in October 2008, and the Veteran's representative argued in his June 2012 that this examination was too remote in time to determine the proper rating to be assigned for this disability.  In his substantive appeal, the Veteran also claimed the October 2008 examination was too cursory to be adequate and that the claims file was not provided to the examiner.  The examination request form is to the effect that the claims file was not to be sent to the examiner.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the arguments of the Veteran and his representative and the amount of time that has expired since the Veteran was last afforded a VA compensation examination to assess the severity of the service-connected service connected torticollis of the neck and upper back, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of this disability is necessary in this case.  38 U.S.C.A. § 5103A; See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA examination to determine the severity of the Veteran's service connected torticollis of the neck and upper back.  It is imperative that the claims file be made available to the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria chosen by the RO to, by analogy, rate this disability, Diagnostic Code 8211 (paralysis of the eleventh cranial nerve). 

The examination should include range of motion studies of any extremity affected by the eleventh cranial nerve.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain functionally limits range of motion as well as whether there is any other functional loss due to weakened movement, excess fatigability, or incoordination.  The examiner should indicate whether service connected residuals result in "moderate" or "severe" disability due to incomplete paralysis of the eleventh cranial nerve or whether there is complete paralysis of the eleventh cranial nerve? 

2.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above requests for information. 

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for an increased rating for the service-connected torticollis of the neck and upper back may be granted.  To the extent that this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


